 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 22H & N Fish Company and United Food & Commer-cial Workers Union, Local 101, AFLŒCIO. Case 20ŒCAŒ27483 August 6, 1998 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND HURTGEN On February 3, 1998, Administrative Law Judge Jay R. Pollack issued the attached decision.  The General Counsel filed exceptions and a supporting brief,1 and the Respondent filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,2 and conclusions, and to adopt the recommended Order. ORDER The recommended Order of the administrative law judge is adopted and the complaint is dismissed.  Amanda Alvarado-Ford, Esq., for the General Counsel. Beth E. Aspedon, Esq., and Philip E. Drysdale, Esq. (Fitzger-ald, Abbot & Beardsley), of Oakland, California, for the Re-spondent.  David Rosenfeld, Esq. (Van Bourg, Weinberg, Roger & Rosen-feld), of Oakland, California, for the Union. DECISION STATEMENT OF THE CASE JAY R. POLLACK, Administrative Law Judge. I heard this case in trial at San Francisco, California, on October 16, 17, 23, and 24, 1997.  On October 8, 1996, United Food & Commercial Workers Union, Local 101, AFLŒCIO (the Union) filed the original charge alleging that H & N Fish Company (Respon-dent) committed certain violations of Section 8(a)(3) and (1) of the National Labor Relations Act.  On July 9, 1997, the Re-gional Director for Region 20 of the National Labor Relations Board issued a complaint and notice of hearing against Re-spondent alleging that the Respondent violated Section 8(a)(3) and (1) of the Act.  On September 5, 1997 the Union filed an amended charge against the Respondent.  On September 9, 1997, the Regional Director issued an amended complaint and notice of hearing against the Respondent, alleging that the Re-spondent violated Section 8(a)(3) and (1) of the Act by dis-charging its employee Alyse Ceirante, because of her support for or activities on behalf of a the Union and/or her other pro-tected concerted activities. The Respondent filed timely an-swers to the complaint, denying all wrongdoing.                                                                                                                        1 The Union joined in the exceptions and brief filed by the General Counsel. 2 Counsel for the General Counsel has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an administrative law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. The General Counsel excepted to the judge™s reference to employee Alyse Ceirante as an ﬁintroductoryﬂ (i.e., probationary) employee at the time of her discharge on October 7, 1996, when in fact, Ceirante™s 90-day introductory period ended on September 23.   Underlying the ex-ception is the apparent contention that Ceirante™s continued employ-ment beyond the 90-day period indicates that the Respondent deemed her performance to be satisfactory.  The record establishes, however, that in late September, in conjunction with the end of Ceirante™s intro-ductory period, Operations Manager Kurt Jacobsen began preparing her performance evaluation.  The judge credited Jacobsen™s testimony that he based his decision to terminate Ceirante on what he viewed as her cumulative poor performance during that period, as well as complaints from colleagues and a supplier.  Accordingly, we agree with his finding that Ceirante would have been discharged even absent her union and other protected activity. The parties have been afforded full opportunity to appear, to introduce relevant evidence, to examine and cross-examine witnesses, and to file briefs.  Upon the entire record, from my observation of the demeanor of the witnesses,1 and having con-sidered the oral and written arguments of the parties, I make the following FINDINGS OF FACT AND CONCLUSIONS I. JURISDICTION The Respondent, a corporation with its principal office and place of business in San Francisco, California, has been en-gaged in the processing, retail, and nonretail sale of fish and seafood products.  During the 12 months ending December 31, 1996, the Respondent sold and shipped from its San Francisco, California facilities goods valued in excess of $50,000 directly to customers located outside the State of California.  Accord-ingly, the Respondent admits and I find that the Respondent is an employer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act. The Respondent admits and I find that at all times material herein the Union has been a labor organization within the meaning of Section 2(5) of the Act. II.  THE ALLEGED UNFAIR LABOR PRACTICES A.  The Facts Alyse Ceirante was originally hired by Kurt Jacobsen, Re-spondent™s operations manager and acting plant manager for its Pier 45 facility, in June 1996, as his administrative assistant.  The Pier 45 facility opened on May 1, 1996, and Ceirante was the first person to hold the newly created position of adminis-trative assistant.  Upon her hire, Ceirante was told that she was an introductory employee.  Jacobsen stated that he did not like the term ﬁprobationary employee.ﬂ  Ceirante was told that she would receive a raise in wages if she successfully completed her 90-day introductory period.  Ceirante worked in the same office area as Jacobson and Mike Williams, assistant manager at the Pier 45 facility. Respondent™s headquarters were located at its Jerrold Avenue facility in San Francisco.   Ceirante reported directly to Jacobsen.  Ceirante™s duties in-cluded organizing and running the office.  She was responsible  1 The credibility resolutions herein have been derived from a review of the entire testimonial record and exhibits, with due regard for the logic of probability, the demeanor of the witnesses, and the teachings of NLRB v. Walton Mfg. Co., 369 U.S. 404, 408 (1962).  As to those wit-nesses testifying in contradiction to the findings herein, their testimony has been discredited, either as having been in conflict with credited documentary or testimonial evidence or because it was in and of itself incredible and unworthy of belief. 326 NLRB No. 6  H & N FISH CO. 23for obtaining information from 
docking stations and fishing 
boats and relaying that information to Respondent™s Jerrold 
Avenue offices.  Ceirante was 
also responsible for organizing and forwarding timecards for the Pier 45 employees to the ac-
counting department at Jerrold Avenue. 
Beginning in July, employees work
ing at the Pier 45 facility complained to Ceirante regarding what they believed to be 
discrepancies in their paychecks.  There were complaints about 
the failure to receive holiday 
pay and the amount of overtime 
paid to employees.  On July 
26, employee Marina Baile, along 
with another employee acting as an interpreter, spoke to Cei-
rante about shortages in her over
time pay.  Ceirante said she 
would look into the matter. 
On July 29, Ceirante spoke to Jacobsen about Baile™s over-
time.  She also pointed out to 
Jacobsen that the Respondent did 
not have the required notices from the State of California  re-
garding safety and workers™ comp
ensation posted at the Pier 45 
facility. Jacobsen directed Ceir
ante to contact the Respondent™s 
human resources department located at the Jerrold Avenue 
facility.  Pursuant to Jacobsen™s direction, Ceirante called Kim 
Nguyen of human resources. Nguyen  said she would look into 
the matter. 
In August, employee Jaime Cast
ro, approached Ceirante and 
asked why he and other employ
ees had not received holiday 
pay for the July 4 holiday.  Castro complained that at the time 

of his hire, he was told that 
he would be paid $7 per hour but after beginning work, he was paid only $6.25 per hour. Castro 
further told Ceirante that, Pedr
o Ayala, processing supervisor, 
had informed the employees that they would receive $7 per 
hour at the end of 90 days.  Acco
rding to Castro, the employees 
would also receive fringe benefits after the 90-day period.  

Castro also complained to Ceirante about alleged shortages in 
his paycheck and certain working conditions.  Ceirante told 
Castro that ﬁshe was going to se
e what she could do.ﬂ  Ceirante 
reported these concerns to Robe
rt Bertholf, Respondent™s direc-
tor of employee relations.  As a 
result of Ceirante™s actions, the 
timeclock at the Pier 45 facility was adjusted to correctly reflect 
Respondent™s pay period.  In
 December of 1996, the Respon-dent compensated employees for any losses suffered by reason 
of the conflict between the timeclock and the actual payroll 
period. During July and August, Ceirante relayed the complaints of 
employees that they had not rece
ived holiday pay for the Fourth 
of July holiday, to Jacobsen.  Jacobsen took the position that 

the employees were seasonal employees and, therefore, not 
entitled to holiday pay.  It is undisputed, that Ceirante was not 
pleased by this response. 
By July 30, Ceirante had not received the notices she had re-
quested from Nguyen.  Jacobsen then directed Ceirante to con-
tact Wayne Mak, the Respondent™
s payroll clerk.  Mak sent 
Ceirante a copy of the Respondent™s overtime standards and a 
summary of the law regarding 
overtime.  Mak also took the 
position that the employees were seasonal employees.   
During the same time period, in July and August, Ceirante 
spoke with other female employees about what they perceived 
as the unsanitary condition of 
Respondent™s bathrooms.  Cei-rante frequently made these comp
laints known to Jacobsen.   
On August 1, Ceirante attended a safety committee meeting 
with Jacobsen, Bertholf, Nguyen, Jimmy Ray, warehouse man-

ager, and Abelardo ﬁBillyﬂ De La Rosa, assistant plant supervi-
sor.  Ceirante testified that during the first portion of the meet-
ing, Bertholf distributed antiuni
on materials and then discussed 
ﬁwhy unions were bad for the company.ﬂ  Ceirante™s notes of 
the meeting do not show any discussion of a union.  I find that 
the union discussion took place at 
a separate meeting before the 
safety committee meeting and outside the presence of employ-

ees De La Rosa and Ray.  A local of the Teamsters Union was 
attempting to organize the Respondent™s employees at the 
Jerrold Avenue facility and Bertholf distributed a one page 

document that was being distributed to employees at the Jerrold 
Avenue facility stating the Respondent™s preference that its 
employees not sign union authoriza
tion cards or join a union.  
At the meeting, the safety committee discussed issues such as 
workers™ boots, a training program for operation of the forklift 
and the delay in obtaining lockers for the workers. After this 
meeting, Ceirante again complained to Jacobsen that she had 
not received the government agency notices that she had re-
quested from Nguyen.   
On August 6, Ceirante obtained a copy of some California 
Regulations pertaining to the fish
 industry from a friend.  These 
regulations showed that the Re
spondent was, in fact, not com-
plying with California™s overt
ime provisions. When Bertholf 
learned that Ceirante had obtained this material from someone 
outside the Company he was admittedly upset.  Ceirante testi-
fied that Bertholf said, ﬁYou™re already starting off on the 
wrong foot.ﬂ  While Bertholf denied making this comment, he 
admitted that he was upset with Ceirante for going ﬁoutside the 
company.ﬂ  I credit Ceirante™s testimony over Bertholf™s denial. 
Ceirante informed Jac
obsen of Bertholf™s attitude toward her.  
She explained to Jacobsen that she believed she was helping the 
Company as well as the employees by straightening out the over-
time questions.  She said she did not want the company to be 
liable for fines or lawsuits.   
On August 8, Bertholf visited th
e Pier 45 facility.  On that 
date, Ceirante raised the question of whether the employees 
would receive holiday pay for th
e Labor Day holiday.  Bertholf 
responded that he was still looking into the matter of seasonal 
employment.  Ceirante asked if she could hold a meeting with the 
employees but Bertholf answered that she could not. 
On September 9, Ceirante sent Bertholf a memorandum ad-
dressing employee concerns about overtime, holiday pay, and 
night-shift differential.  Ceirante testified that while she received 
no response from Bertholf, on September 17 or 18, Jacobsen told 
her that Bertholf had received the memorandum and the answers 
were ﬁno, no and no.ﬂ (Meaning that the overtime issues had not 
been resolved, that the employees would not receive holiday pay 
for Labor Day and would not receive
 a night-shift differential.)  
Bertholf denied ever seeing the memorandum.  While Jacobsen 

admitted that Ceirante had showed him the memorandum, he 
denied telling Ceirante that Bertholf had answered ﬁnoﬂ three 
times. I credit Ceirante™s testimony over Jacobsen™s  denials. 
On or about September 10, employee Jody Kauhi reached her 
3-month anniversary with the Respondent.  Kauhi asked Ceirante 
whether she would be eligible for 
a pay raise and fringe benefits.  
Ceirante told Kauhi she would look into the matter and get back 
to Kauhi.   
On the morning of September 16, the Union began leafleting 
at the Pier 45 facility.  Karl Kramer, union organizer, testified 
that he handed out a union flyer and union authorization cards to 
employees.  Kramer approached Ayala and told Ayala that he 
was a union organizer and wanted to assist the employees in 
forming a union.  Ayala told Kramer that he was a supervisor and 
that he didn™t think the Union applied to his situation.  Kramer 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 24told Ayala that if the Union was able to improve conditions for 
everyone, Ayala™s conditions could also improve. 
Ceirante arrived shortly after th
e union officials had left that 
day.  Ayala, Mike Williams, assistant plant manager, and Bob 
O™Neil, live products specialist, were in the office discussing the 
Union.  Williams told Ceirante that if she found any union leaf-
lets she should put them on Jacobsen™s desk.   
That same day, Ceirante saw Bertholf speak with employee 
Miguel Menendez and saw Menend
ez hand a paper to Bertholf.  
Ceirante later spoke with Menendez and asked the employee if he 

thought there was enough interest in the plant for her to call the 
Union.  Menendez suggested that Ceirante contact the Union.  
Later that day, Ceirante called the Union and left a message. 
On September 17, Ceirante spoke with employees Menendez 
and Donald Jones about setting up a union meeting.  Ceirante 
testified that Bertholf held a meeting with employees on Septem-
ber 18 to discuss the Union.  I find the correct date was Septem-
ber 16. On September 22, Ceirante spoke with Eric De Leon about a 
union meeting.  After this conversation, Ceirante observed that 
De Leon spoke with Ayala.  Ayala then entered the office and 
said to Ceirante, ﬁEric said you guys are going to have a Union 
meeting.ﬂ  Ceirante replied, ﬁO
h, Pedro, no se nada.ﬂ (I don™t 
know anything.)  Ayala responded,
 ﬁOkay, no se nada.ﬂ  Ayala 
denied this conversation.  However, I found Ayala to be a witness 
unworthy of belief.  Ayala™s te
stimony was simply a contrived 
attempt to release his employer from the unfavorable conse-

quences of his actions.  I do not give any weight to his testimony. 
On September 22, employee Jaime Castro signed a union au-
thorization card.  On Septembe
r 29, Ayala asked Castro to 
speak with him outside the office.  Ayala told Castro that he 

heard that Castro was the one passing out union cards to the 
employees.  Castro denied doing so.   Ayala replied that if Cas-
tro continued with the Union, 
Ayala would fire him and give 
him a bad recommendation for futu
re employment.  Ayala said 
that Ceirante was organizing for the Union and that the Re-
spondent was going to catch her 
soon.  About a week later, 
Ayala told Castro that the Union wasn™t any good for the em-

ployees and that the secretary, Ceirante, would be ﬁkicked out 
within a week.ﬂ  Castro answered that he didn™t know about the 
Union and that he didn™t have anything to do with the Union. 
Castro testified that he had, in fact, been passing out union 
authorization cards.  Castro test
ified that he had not told Ayala 
the truth about his union activities because of Ayala™s threaten-
ing statements.  The General C
ounsel specifically stated that 
the evidence of Ayala™s statements to Castro was only offered 

as evidence of Respondent™s kn
owledge of the union organiz-
ing activities and of the Respondent™s union animus and not as 
unfair labor practices. 
On October 1, Ray Stanley, owner and captain of the Briga-
doon, a fishing boat which was Respondent™s sole source of spot 
prawns, asked Jacobsen to board hi
s boat.  Stanley complained to 
Jacobsen that notwithstanding his prior complaints about Cei-
rante, she had called him that day.  Stanley told Jacobsen to do 
something about the problem.  In the past, Stanley had com-
plained about Ceirante calling him for information while he was 
fishing.  Stanley did not want to reveal any information because 
he believed he would lose any 
advantage he had over his com-
petitors.  An arrangement had been worked out whereby Bob 
O™Neil, Respondent™s fresh produc
t specialist, and not Ceirante, 
would speak with Stanley in a special code.  Stanley complained 

to Jacobsen that Ceirante did not
 need to call him or seek infor-
mation from him.  Stanley also 
complained that Ceirante had been rude in this conversation. 
On October 1, Jacobsen informed Ceirante of Stanley™s objec-
tions to her conduct.  Ceirante complained about Stanley not 
wanting to furnish information to her.  She called Stanley a name 
and walked out of the office. 
On October 3, Stanley wrote Jacobsen a follow up letter com-
plaining about Ceirante™s ﬁabusive languageﬂ and stating that if 
the issue was not resolved, he would be forced to take his busi-
ness elsewhere.
2 On October 7, Jacobsen terminated Ceirante™s employment.  
According to Ceirante, when she arrived at work that morning, 

Jacobsen said that she was being terminated.  Jacobsen told Cei-
rante that her ﬁattitude had started great but deteriorated to the 
point where it was sour.  And that he had gotten complaints.ﬂ  
Ceirante asked who had complained and Jacobsen responded that 
it had been the human resources department.  According to Cei-
rante, Jacobsen also mentioned ﬁsome other names.ﬂ  Jacobsen 
asserted that Ceirante was having problems with coworkers and 
Ceirante asked which ones.  Ja
cobsen answered that Williams, 
Ayala, and Bob O™Neil had complained about her.  Ceirante an-
swered that she had problems with
 O™Neil and had complained to 
Jacobsen about inappropriate and offensive remarks made to her 
by O™Neil.  Jacobsen mentioned 
that Ceirante had failed to com-
plete a packaging inventory.  Ceirante admitted not completing 

that inventory but told Jacobsen 
that he had told her that there 
was no urgency to that assignment.  Jacobsen then told Ceirante 

that the ﬁboatsﬂ had been complaining about her.  Ceirante said, 
ﬁKurt, this is all bullshit and you know it as well as I do.ﬂ  Cei-
rante asserted that she was fired because she had looked up the 
law (regarding overtime) and because of her concern for the em-
ployees™ rights.  Without responding to this allegation, Jacobsen 
gave Ceirante her final check.   
Jacobsen testified that after he 
told Ceirante that he was going 
to terminate her employment, he started to explain his reasons but 
that Ceirante interrupted him.  Jacobsen told Ceirante that she 
had a poor attitude, that he had 
received complaints from Ayala, 
O™Neil and Williams, that he had received complaints from sev-
eral fisherman and also had received complaints from the human 
resources and payroll departments.  According to Jacobsen, Cei-
rante stated that she was being fired because she had exercised 
her right to see that the workers™ rights were adhered to.  Jacob-
sen mentioned the inventory sheet
 that he had asked for and 
Ceirante admitted that she had forgotten this task but was plan-
ning to do it.  Ceirante argued that Jacobsen™s reasons were all 
bullshit and that she knew the real reason for the discharge.  Cei-
rante then walked out of the office. 
B.  Respondent™s Defense 
The Respondent contends that Ceirante was discharged be-
cause of poor work performance.  The Respondent offered the 
testimony of Wayne Mak, payroll 
clerk, in an attempt to estab-
lish that Ceirante had problems reporting employee hours to the 
payroll department.  Mak testif
ied that Ceirante had manually 
overridden the automatic timeclock in an attempt to correct 

employee mistakes.  Ceirante™s action created extra work for 
Mak who had to recalculate all such timecards.  Even after Mak 
                                                          
 2 The above factual findings concerning the Brigadoon are based on 
the credited testimony of Stanley, which was corroborated by his letter 
of October 3.  Ceirante testified that she never had a telephone conver-
sation with Stanley on or about October 1.  I credit Stanley™s testimony 

over her denial. 
 H & N FISH CO. 25had informed Ceirante that she should just make hand written 
notations on the cards, Ceirante
 continued to punch the time-
cards for at least another pay pe
riod.  Mak complained to Kim 
Nguyen in human resources and 
that problem stopped but other problems with the timecards con
tinued.  Mak also complained 
to Hong Pham, his supervisor.  Jacobsen was informed about 
the timecard problems by both Bertholf and Williams.  Wil-

liams told Jacobsen that he did not want to initial the timecards 
because he did not trust Ceirante™s calculations.  
The Respondent also offered evidence that Ceirante had diffi-
culty in using the Excel spreadsheet program to properly calcu-
late the cutter tally sheets used to calculate the pay of fish cutters 
who were paid on a piece rate.  Mak testified, and Ceirante ad-
mitted, that Ceirante had problems with the Excel spreadsheet 
program.  The Respondent™s controller went to the Pier 45 facil-
ity to help Ceirante with the program.  The controller informed 
Berthoff that Ceirante did not have strong computer skills.  Ber-
tholf reported to Jacobsen that 
Ceirante™s computer skills were 
not what she had represented them to be. Ceirante™s handling of 

the cutter tally sheets caused the fish cutters to be paid late. 
Respondent further argues that Ce
irante™s misrepresentation of 
her computer skills substantiates 
the discharge.  Ceirante was 
hired with the understanding that she would get a raise if she 

performed satisfactorily during her 90-day introductory period.  
At the time Ceirante was hired,
 Berthoff and Jacobsen believed 
that she had adequate computer skills.  Thereafter, Jacobsen 

learned from Berthoff that Ceirante had exaggerated her com-
puter skills. Raymond Ray, Respondent™s former
 sales manager, testified 
that Ceirante did not provide dock station and fishing boat reports 
in a timely manner.  Ceirante admitted that furnishing these re-
ports was her primary responsibility.  Ray testified that Ceirante™s 
reports were late 40 to 60 percent of the time.  He further testified 
that he had trouble obtaining afternoon dock station reports 
which were supposed to be faxed 
to his home.  He further testi-
fied that at least 20 to 30 percent of the information contained in 
the reports was inaccurate.  Hong Pham,  Respondent™s  execu-
tive vice president, testified that 
Ceirante™s reports were untimely 
70 percent of the time.  Both Ra
y and Pham complained to Ja-
cobsen about not receiving reports on time from Ceirante.  The 
records shows that after receiving these complaints, on August 
13, Jacobsen spoke to Ceirante and stressed the importance of 
submitting timely reports.   
The Respondent argues that the October 1 and 3 complaints of 
Stanley were the last straw causing
 the discharge.  As mentioned 
above, Stanley had worked out an arrangement with O™Neil, 
Respondent™s live product specialist, and Ceirante, to avoid giv-
ing information to Ceirante by giving the information in code to 
O™Neil.  Notwithstanding this arrangement, Ceirante called 
Stanley on October 1 demanding information about Stanley™s 
catch.  Stanley refused to give Ceirante the information and an 
argument ensued.  Stanley was angry and vigorously complained 
to Jacobsen that day.  Stanley fo
llowed up this conversation with 
a letter threatening to take his business elsewhere if Jacobsen did 
not put an end to the problem.   
The altercation between Stanley 
and Ceirante occurred during 
the time period that Jacobsen was filling out a performance 
evaluation form for Ceirante as her 90-day introductory period 
was just ending.   The evaluation form then in progress, and 
never completed, had Ceirante rated unsatisfactory in several 
categories.  The  categories included not properly filling out 
timecards, complaints from cowo
rkers and fishermen, problems 
with handling stress, and a poor
 attitude.  The evaluation men-
tioned complaints from the human 
resources, sales, and payroll 
departments. Jacobsen also me
ntioned complaints from Williams, 
Ayala, and several fishermen.  Jacobsen checked with Bertholf 

and was told that he could discha
rge Ceirante.  Bertholf said that 
they would prepare a final check that Friday and terminate Cei-
rante™s employment on Monday.   
The Respondent™s separation form 
for Ceirante lists as the rea-
son for discharge, ﬁperformance/unqualified.ﬂ  In the section for 
comments, Jacobsen noted a poor attitude, not getting along with 
coworkers (the coworkers listed 
were actually supervisors), com-
plaints from other departments, not submitting work in a timely 
or neat manner and complaints from fishermen.  He also noted 
ﬁfollow through on assignments not good.ﬂ 
C.  The Supervisory Status of Pedro Ayala 
Section 2(11) of the Act provides: 
 The term ﬁsupervisorﬂ means an
y individual having authority, 
in the interest of the employer, to hire, transfer, suspend, lay-
off, recall, promote, discharge, assign, reward, or discipline 
other employees, or responsibly to direct them, or to adjust 
their grievances, or to effectively recommend such action, if 
in connection with the foregoing the exercise of such author-
ity is not of a merely routine or clerical nature, but requires 
the use of independent judgment. 
 The General Counsel contends, and the Respondent denies, 
that Ayala, the Respondent™s pr
ocessing supervisor, was a super-
visor within the meaning of the 
Act.  For the reasons expressed 
below, I find that Ayala was a supervisor within the meaning of 

the Act and, therefore, his statements concerning the Union are 
attributable to the Respondent. th
e Respondent admits that Ayala 
routinely reviewed the job applications of employees and made 

recommendations on hiring.  Employee Eric De Leon testified 
that he was interviewed by Ayala and no one else from the Re-
spondent.  That day Ayala hired De Leon to go to work the next 
day. Billy De La Rosa, Ayala™s assistant, testified that Ayala had 
the authority to fire employees.  Employee Jaime Castro testified 
that Ayala was the Respondent official who laid him off.  The 
Respondent offered no credible evidence to explain or deny the 
testimony of De La Rosa, De Leon, and Castro. 
Several employees testified that if they were going to be late 
for work they would call Ayala.  Further, Ayala granted these 
employees days off.  Employees 
brought questions about work to 
Ayala.  Ayala assigned work an
d on occasion transferred em-
ployees from one task to another.
  Ayala also authorized over-
time.  Ayala was the Respondent 
official who notified employees 
of their wage increases and when 
they were eligible for health 
benefits.  There were a considerable number of employees who 
spoke only Spanish.  The evidence reveals that these employees 
received their assignments and directions from Ayala exclu-
sively. The Respondent offered no evidence that Ayala™s exercise 
of such authority was based on the direction or supervision of any 
other manager facts. 
Secondary indicia further establish that Ayala was a statutory 
supervisor.  Ayala used the manager™s office and attended man-
agement meetings.  Further, Ayala was salaried and received a 
fringe benefit package not available to the hourly workers he 
supervised.  Further, if Ayala were not found to be a supervisor, 
Williams would be the sole supervisor for the entire production 
and warehouse facility of approx
imately 30 employees.  Based 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 26on all the facts concerning his employment, I find that Ayala is a 
supervisor within the meaning 
of Section 2(11) of the Act. 
D. Conclusions In Wright Line,
 251 NLRB 1083 (1980), enfd. 662 F.2d 899 
(1st Cir. 1981), cert. denied 455 
U.S. 989, the Board announced 
the following causation test in a
ll cases alleging violations of 
Section 8(a)(3) or violations of Section 8(a)(1) turning on em-
ployer motivation.  First, the General Counsel must make a prima 
facie showing sufficient to support the inference that protected 
conduct was a ﬁmotivating factorﬂ in the employer™s decision.  
Upon such a showing, the burden shifts to the employer to dem-
onstrate that the same action would have taken place even in the 
absence of the protected conduct.  The United States Supreme 
Court approved and adopted the Board™s 
Wright Line
 test in 
NLRB v. Transportation Corp., 462 U.S. 393, 399Œ403 (1983). In 
Manno Electric,,
 321 NLRB 278, 280 at fn. 12 (1996), the Board 
restated the test as follows:  The General Counsel has the burden 
to persuade that antiunion sentiment was a substantial or motivat-
ing factor in the challenged employer decision.  The burden of 
persuasion then shifts to the employer to prove its affirmative 
defense that it would have taken the same action even if the em-
ployees had not engaged in protected activity.  
For the following reasons, I find that the General Counsel has 
made a prima facie showing that the Respondent laid off Ceirante 
in violation of Section 8(a)(3) and (1).  The General Counsel has 
established that the Respondent, through Supervisor Pedro Ayala 
had knowledge of Ceirante™s union activities.  On September 22, 
Ceirante spoke with employee Eric De Leon about a union meet-

ing.  Ayala then entered the office and said to Ceirante, ﬁEric said 
you guys are going to have a Union meeting.ﬂ  Ceirante replied, 
ﬁOh, Pedro, no se nada.ﬂ   Ayala 
responded, ﬁOkay, no se nada.ﬂ  
On September 29, Ayala asked Jaime Castro to speak with him 
outside the office.  Ayala told Castro that he heard that Castro 
was the one passing out union cards to the employees.  Castro 
denied doing so.  Ayala replied that if Castro continued with the 
Union that Ayala would fire him and give him a bad recommen-
dation for future employment.  Ayala said that Ceirante was or-
ganizing for the Union and that the Respondent was going to 
catch her soon.   About a week later, Ayala told Castro that the 
Union wasn™t any good for the employees and that the secretary, 
Ceirante, would be ﬁkicked out with
in a week.ﬂ  Castro answered 
that he didn™t know about the Union and that he didn™t have any-
thing to do with the Union.  Under the facts of this case , I find 
these statements of Ayala strongly threaten that the Respondent 
would take punitive action against employees if they continued 
with their union activities.
3 Further, Respondent admits that Bertholf was displeased when 
Ceirante went outside the Compan
y to research California over-
time provisions.  Ceirante was concerned that fellow employees 

were not properly being paid over
time.  I find that Ceirante™s 
individual action constituted concerted activities as she was 
working on behalf of fellow employees.  Assuming that Ceirante 
was not a confidential employee, the fact that Ceirante spoke 
with a friend outside the Company did not remove her conduct 
                                                          
                                                           
3 Such conduct restrains and coerces employees in the exercise of 
their rights to select a bargaining representative of their own choice.  
However, as General Counsel specifi
cally stated that the evidence of Ayala™s statements to Castro was on
ly offered as evidence of Respon-
dent™s knowledge of the Union or
ganizing activities and of Respon-
dent™s union animus, I make no finding 
of a violation of Sec. 8(a)(1). 
from the protection of the Act.
4  The Board has held that in the 
context of protected concerted activity by employees, a certain 
degree of leeway is allowed in terms of the manner in which they 
protect themselves.  
Health Care & Retirement Corp.,
 306 NLRB 66 (1992); 
Consumers Power Co.,
 282 NLRB 130 (1986).  
In the context of Respondent™s knowledge of Ceirante™s union 
and protected activities and its animus against such activities, 
Ceirante was discharged, without warning, only 9 days after Ay-
ala threatened that Ceirante would be ﬁcaughtﬂ and only 2 days 
after Ayala threatened that Ceirante would be ﬁkicked outﬂ be-
cause of her union activity.  Thus, I find that the General Counsel 
has established a prima facie case that the Respondent discharged 
Ceirante because of her union an
d protected concerted activities. The burden of persuasion shifts to the Respondent to establish 
that the same action would have taken place in the absence of the 

employee™s protected conduct.  Respondent has provided strong 
evidence that Ceirante did not adequately perform her task of 
submitting reports from the dock stations and fishing boats in a 
timely and efficient manner.  Ceir
ante admitted that this was the 
most important task for her job.  In addition there were problems 
with the timecards and the cutter tally sheets.  Further, Jacobsen 
had received negative comments about her work from Bertholf 
and Williams.  The uncompleted evaluation form shows that, at 
the end of her introductory period, Ceirante was considered un-
satisfactory in filling out timecards, attitude, dealing with a busy 
office, and working with cowork
ers and fishermen.  Further, 
complaints from the human resources, sales and payroll depart-
ments were noted. However, the de
terminative issue before me is 
whether Respondent™s dismissal of Ceirante was motivated by 

the Respondent™s belief that her performance was inadequate.  
While Jacobsen was in the process of filling out a performance 
review for Ceirante and determining whether to retain her, he 
received an angry complaint from Stanley, his exclusive supplier 
of spot prawns.  Stanley followed up this conversation with a 
letter threatening to take his business elsewhere.  As Jacobsen 
was processing a less than satisfactory evaluation, he learned that 
Ceirante had alienated a company supplier for apparently no 
reason.  Arrangements had already been made so that Stanley 
would not have contact with Ceirante but rather would report his 
information to O™Neil.  This di
splay of poor judgment added to 
an already poor evaluation was 
the determining factor in 
Jacobsen™s decision to terminate Ceirante™s employment. Cei-
rante compounded this error by 
complaining to Jacobsen about 
Stanley and then storming out of the office.    
Contrary to the General Counsel™s argument, I do not find Re-
spondent™s defense to be a pret
ext.  Bertholf had received nega-
tive reports about Ceirante from Mak and Pham.  Bertholf in turn 
reported these deficiencies in Ceirante™s work to Jacobsen.  There 
were also negative comments from Raymond Ray, Williams, and 
O™Neil.  In addition, Stanley complained to Jacobsen and threat-
ened to take away his business.  Jacobsen™s actions based on such 
negative reports and complaints is
 clearly consistent with busi-
ness reasons and motivation for the discharge.  Reports regarding 

inferior work performance, whether based on hearsay or not, are 
consistent with economic motiva
tion.  Here, Jacobsen had re-
ceived complaints from the human resources, sales, and payroll 
 4 Since I find that the Respondent has established that Ceirante 
would have been discharged rega
rdless of her union and concerted 
activities, I need not reach the question of whether Ceirante was a con-
fidential employee and therefore, not protected, by the Act. 
 H & N FISH CO. 27departments.  Further, he had received complaints from supervi-
sors and outside fishermen.  The 
number of different parties who 
complained about Ceirante would give Jacobsen cause to con-

sider discharge.  Further, Ceirante was only an introductory em-
ployee.  Finally, there is no evidence that the Respondent had 
condoned such behavior in the past or had condoned such con-
duct from any other employee. 
The fact that the Respondent had not issued progressive dis-
cipline does not establish its defe
nse as a pretext.  It is undis-
puted that Ceirante was an introductory employee and the first 

person to hold the newly created position of administrative 
assistant.  Further, there was no evidence that Respondent had 
an established system of progre
ssive discipline for employees, 
introductory or otherwise.   The Act  ﬁdoes  not  require  that  
an  employer  act wisely, or even reasonably; only whether 
reasonable or unreasonable, that
 it does not act discriminato-rily.ﬂ  
Paramount Metal & Finishing Co.
, 225 NLRB 464, 465 
(1976).  I find that the Respondent has established that it dis-
charged Ceirante based on perceived deficiencies in her work 
and because of complaints by a 
company supplier.  As the evi-
dence establishes that Respondent was motivated by perceived 
deficiencies in Ceirante™s performance, I cannot find that a 
violation of the Act has occurred.   
In sum, the discharge of Ceirante does not violate Section 
8(a)(1) and (3) if it is motivated by legitimate business reasons.  
The record as a whole convinces 
me that this discharge would 
have occurred as it did whether Ceirante engaged in union or 
other protected activities.  As I 
have found that the discharge of 
Ceirante was not unlawfully motivated, I need not consider the 

Respondent™s additional affirmative defense that Ceirante was a 
confidential employee, not 
protected by the Act. 
CONCLUSIONS OF 
LAW 
 1. The Respondent is an em
ployer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
2.  The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. The Respondent has not violated Section 8(a) (3) and (1) of 
the Act as alleged in the complaint. 
Upon the foregoing findings of fact and conclusions of law, 
and on the entire record, and pursua
nt to Section 10(c) of the Act, 
I hereby issue the following recommended
5 ORDER The complaint shall be dismissed in its entirety. 
                                                          
 5 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
  